                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2
                                                                 JAMIE K. COMBS, ESQ.
                                                             3   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: melanie.morgan@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                             7
                                                                 Attorneys for plaintiffs Bank of America, N.A.
                                                             8   and Federal National Mortgage Association

                                                             9
                                                                                                    UNITED STATES DISTRICT COURT
                                                            10
                                                                                                        DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                     Case No.: 2:17-cv-01696-APG-NJK
                                                                 BANK OF AMERICA, N.A. and FEDERAL
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 NATIONAL MORTGAGE ASSOCIATION,
AKERMAN LLP




                                                            14                                                       STIPULATION AND ORDER TO EXTEND
                                                                                       Plaintiff,                    DEADLINE TO OPPOSE DEFENDANT
                                                            15   v.                                                  DESERT SHORES COMMUNITY
                                                                                                                     ASSOCIATION'S MOTION TO DISMISS
                                                            16   DESERT SHORES COMMUNITY                             [SECOND REQUEST]
                                                                 ASSOCIATION; RICHARD COBEY; and
                                                            17
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                            18
                                                                                    Defendants.
                                                            19
                                                                              Plaintiffs Bank of America, N.A. (BANA) and Federal National Mortgage Association
                                                            20
                                                                 (Fannie Mae) and defendant Desert Shores Community Association respectfully submit the following
                                                            21
                                                                 stipulation to allow BANA and Fannie Mae an additional twenty-eight days to oppose Desert Shores'
                                                            22
                                                                 motion to dismiss, ECF No. 30.
                                                            23
                                                                              Desert Shores moved to dismiss on November 5, 2019. (ECF No. 30.) BANA and Fannie
                                                            24
                                                                 Mae's opposition is due on December 3, 2019, since the court previously granted one prior extension.
                                                            25
                                                                 (ECF No. 32.) The parties stipulate to extending BANA and Fannie Mae's opposition deadline by an
                                                            26
                                                                 additional twenty-eight days, to December 31, 2019, to allow BANA and Fannie Mae time to move
                                                            27
                                                                 for a default judgment against defendant Richard Coby which, if granted, will moot BANA and Fannie
                                                            28

                                                                 50922122;1
                                                             1   Mae's claims against Desert Shores.

                                                             2                This is the first request to extend BANA and Fannie Mae's opposition deadline. This

                                                             3   stipulation is not made to cause delay or prejudice to any party.

                                                             4                DATED: November 27, 2019.

                                                             5
                                                                  AKERMAN LLP                                           LEACH JOHNSON SONG & GRUCHOW
                                                             6

                                                             7
                                                                   /s/ Jamie K. Combs                                    /s/ Ryan D. Hastings
                                                             8    ARIEL E. STERN, ESQ.                                  SEAN L. ANDERSON, ESQ.
                                                                  Nevada Bar No. 8276                                   Nevada Bar No. 7259
                                                             9    JAMIE K. COMBS, ESQ.                                  RYAN D. HASTINGS, ESQ.
                                                                  Nevada Bar No. 13088
                                                                  1635 Village Center Circle, Suite 200                 Nevada Bar No. 12394
                                                            10
                                                                  Las Vegas, Nevada 89134                               2525 Box Canyon Drive
                                                            11                                                          Las Vegas, Nevada 89128
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  Attorneys for plaintiffs Bank of America, N.A.
                                                            12    and Federal National Mortgage Association             Attorneys for defendant Desert Shores
                      LAS VEGAS, NEVADA 89134




                                                                                                                        Community Association
                                                            13
AKERMAN LLP




                                                            14
                                                                                                                ORDER
                                                            15
                                                                              IT IS SO ORDERED:
                                                            16

                                                            17
                                                                                                              ______________________________________
                                                            18                                                UNITED STATES DISTRICT JUDGE
                                                                                                              Dated: November
                                                                                                              Case No.:          27, 2019.
                                                                                                                        2:17-cv-01696-APG-NJK
                                                            19
                                                                                                               ______________________________________
                                                            20                                                 DATED
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 50922122;1
